DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7, 10, 13, 14, 16, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14: Claim 1 states “the walls of the vessels comprise substantially the same material” and claim 14 states “the material of the walls is the same and comprises a metal”. These two statements appear contradictory. The word “substantially” is defined by Merriam-Webster as meaning “being largely but not wholly that which is specified”. As such, it would appear that claim 1 states that the materials of the walls are not wholly the same, whereas claim 14 states that the wall materials are the same. These two statements conflict. Further clarification is required.
Regarding claim 5: Applicant has amended claim 1 to state that “each pair of adjacent vessels has a vessel diameter ratio of 1:0.975 to 1:0.925”. Utilizing these parameters and doing some quick calculations, it appears as though the inner volume of the third vessel would have a volume that is roughly 63% to 87% that of the first vessel. Claim 5 states that “a volume of an innermost vessel [i.e. the third vessel] is 50% to 90% relative to the volume of the first vessel”. Based on the calculations mentioned above, claim 5 appears to be claiming a broader range of relative volumes than physically possible. It is unclear how the relative volumes of claim 5 were obtained using the ratios of the diameters claimed in claim 1. Further clarification is required.
Claim 22 states “The tank of claim 1, wherein the inlet/outlet permits fluid passage only into an innermost vessel.” It is unclear if “the inlet/outlet” is the inlet/outlet pipe of claim 1 or if the Applicant is intending to claim a separate inlet/outlet portion of the tank. For purposes of further examination, the claim is being interpreted as stating “The tank of claim 1, wherein the inlet/outlet pipe permits fluid passage only into an innermost vessel.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 339885).
Regarding Claim 19

	Hill teaches a multi-shell tank (Fig. 1) comprising a first wall (shown at C), a second wall (shown at B), and an inner wall (shown at A), such that the first wall encompasses the second wall, and the second wall encompasses the inner wall (Pg. 1, Ln. 55-63 and 79-92).

    PNG
    media_image1.png
    285
    808
    media_image1.png
    Greyscale

Hill does not teach each wall having greater thickness relative to an adjacent outer wall. At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have each wall having even a slightly greater thickness relative to an adjacent outer wall in order to compensate for an increased pressure inside the inner tank space.  Further, it would have been obvious to have each wall having greater thickness relative to an adjacent outer wall, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04(IV)(A).  As such, the claim of each wall having greater thickness relative to an adjacent outer wall does not provide patentable distinction over the prior art of record.
Hill further appears to teach, but does not expressly state, the inner wall (shown at A) encompassing a volume of 50 to 90% of a volume encompassed by the first wall (shown at C) (see Fig. 1 above.) Based on what is shown in Fig. 1 above, at the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the volume of the innermost vessel being 50% to 90% relative to the volume of the first vessel, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04(IV)(A).
	Hill does not teach a specific method of “making a storage tank” comprising all the physical limitations claimed above. However, the methods of “forming” a multi-shell tank and “adjusting” a wall are well known in the art. Based on the fact that Hill teaches a final product that meets all the structural limitations of the claim, it would appear obvious to one of ordinary skill in the art that the final product would be made by “forming” the tank and “adjusting” the inner wall as these “processes” are fairly generic. As such, the claimed method of making the storage tank does not provide patentable distinction over the prior art of record.

Allowable Subject Matter
Claims 1, 5, 7, 10, 13, 14, 16, 21 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art – Hill (cited above) – teaches a majority of the Applicant’s claimed invention. However, Hill does not teach each pair of adjacent vessels has a vessel diameter ratio of 1:0.975 to 1:0.925; and the vessels each have a spherical geometry; and wherein the storage tank has a single inlet/outlet pipe passing through the first, second, and third walls; and wherein each vessel is affixed only by the single inlet/outlet pipe.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant did not argue the rejection of claim 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733